
	

113 S318 IS: Environmental Protection Agency Accountability Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 318
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To rescind funds made available to the Administrator of
		  the Environmental Protection Agency if the Administrator fails to meet certain
		  deadlines.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Protection Agency
			 Accountability Act of 2013.
		2.Definition of
			 AdministratorIn this Act, the
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
		3.Interim
			 assessment of regulatory requirements and applicable penalties
			(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Administrator shall ensure that the requirements described in
			 subsection (b) are satisfied.
			(b)RequirementsThe
			 Administrator shall satisfy—
				(1)section 4 of
			 Executive Order 12866 (5 U.S.C. 601 note) (relating to regulatory planning and
			 review) and Executive Order 13563 (5 U.S.C. 601 note) (relating to improving
			 regulation and regulatory review) (or any successor Executive order
			 establishing requirements applicable to the uniform reporting of regulatory and
			 deregulatory agendas);
				(2)section 602 of
			 title 5, United States Code;
				(3)section 8 of
			 Executive Order 13132 (5 U.S.C. 601 note) (relating to federalism); and
				(4)section 202(a) of
			 the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532(a)).
				(c)Financial
			 penalty provisions
				(1)In
			 generalSubject to paragraph (2), if the Comptroller General of
			 the United States determines that the Administrator fails to satisfy any
			 requirement described in subsection (b), an amount of funding equal to $20,000
			 per week shall be rescinded from the Office of the Administrator, and once each
			 week thereafter until all the requirements are satisfied.
				(2)Limitations
					(A)1 day grace
			 periodParagraph (1) shall not apply if each requirement listed
			 in subsection (b) is satisfied not later than 1 day after the deadline for the
			 requirement.
					(B)Maximum amount
			 of rescinded fundsNo rescission of funds under paragraph (1)
			 shall exceed, in any fiscal year, an amount equal to 7 percent of the funds
			 made available to the Office of the Administrator.
					(3)AuditsIn
			 any fiscal year in which any funds are rescinded from the Administrator
			 pursuant to this Act, the Inspector General of the Environmental Protection
			 Agency shall—
					(A)conduct an audit
			 to assess compliance with the requirements of this paragraph; and
					(B)not later than
			 120 days after the end of the fiscal year during which any funds are rescinded
			 under paragraph (1), submit to the Committee on Environment and Public Works of
			 the Senate, the Committee on Transportation and Infrastructure of the House of
			 Representatives, the Committee on Appropriations of the Senate, and the
			 Committee on Appropriations of the House of Representatives a report describing
			 the reasons why the funds were rescinded, including allocations of
			 resources.
					(4)Effect of
			 paragraphNothing in this paragraph affects or limits the
			 application of, or obligation to comply with, any Federal, State, local, or
			 tribal law.
				
